      Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NICHOLAS LECLAIR,

                                     Plaintiff,                      1:19-cv-0028 (BKS/DJS)

v.

SARAH RAYMOND, et al.

                                     Defendants.


Appearances:

Plaintiff pro se:
Nicholas LeClair
Chestertown, New York

For Defendants Tammy Breen, Whitney Hoerter, John Lord, Sarah Raymond, and Warren
County:
Stephen M. Groudine
Murphy Burns LLP
407 Albany Shaker Road
Loudonville, New York 12211

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Nicholas LeClair (“Plaintiff”) commenced this action by filing a

Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) on January 7, 2019, and amended the

Complaint once as a matter of right. (Dkt. Nos. 1, 4). Following the Court’s review of this matter

and the parties’ motions to amend and dismiss (Dkt. Nos. 13, 17, 36, 47), which the Court

granted in part and denied in part, LeClair v. Raymond, 19-cv-0028, 2020 WL 5027278, at *19-

20, 2020 U.S. Dist. LEXIS 153977, at *59 (N.D.N.Y. Aug. 25, 2020), the following claims

remain: (1) a Fourteenth Amendment substantive due process claim alleging that Defendants
          Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 2 of 10




Sarah Raymond, John Lord, Tammy Breen, Whitney Hoerter, and Warren County1 interfered

with Plaintiff’s rights to custody of his children; and (2) a Fourth Amendment claim alleging

Defendant Raymond illegally entered Plaintiff’s apartment. See generally LeClair, 2020 WL

5027278, 2020 U.S. Dist. LEXIS 153977 (dismissing all but two claims and denying leave to

amend).

           Presently before the Court is Plaintiff’s motion for a preliminary injunction under Federal

Rule of Civil Procedure 65 seeking an order restraining Defendants “from further actions of a

retaliatory nature” “towards Plaintiff and his family,” in violation of the First Amendment right

to petition the courts for redress of grievances.2 (Dkt. No. 63 at 1, 33). Defendants oppose the

motion. (Dkt. No. 67).

II.        DISCUSSION3

           A.       Legal Standard

           Rule 65 of the Federal Rules of Civil Procedure governs preliminary injunctions. A party

seeking a preliminary injunction must establish that: (1) he is likely to suffer irreparable harm in

the absence of preliminary relief; (2) either (a) he is likely to succeed on the merits, or (b) there

are sufficiently serious questions going to the merits of its claims to make them fair ground for

litigation; (3) the balance of hardships tips decidedly in his favor; and (4) a preliminary

injunction is in the public interest. Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir.

2011); accord N. Am. Soccer League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir.

2018).


1
 This action exists against Warren County as a Monell claim. LeClair, 2020 WL 5027278, at *12-13, 2020 U.S. Dist.
LEXIS 153977, at *37-38.
2
 Plaintiff’s motion also included a motion for a temporary restraining order and motion to proceed by Order to Show
Cause, (Dkt. No. 63), both of which were denied on July 24, 2020. (Dkt. No. 64).
3
    The Court assumes familiarity with the facts set forth in LeClair, 2020 WL 5027278, 2020 U.S. Dist. LEXIS 153977.



                                                           2
      Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 3 of 10




         “A showing of irreparable harm is the single most important prerequisite for the issuance

of a preliminary injunction.” Bisnews AFE (Thailand) Ltd. v. Aspen Rsch. Grp. Ltd., 437 F.

App’x 57, 58 (2d Cir. 2011) (summary order) (quoting Faiveley Transp. Malmo AB v. Wabtec

Corp., 559 F.3d 110, 118 (2d Cir. 2009)). However, speculative, remote or future injury is not

the province of injunctive relief. Los Angeles v. Lyons, 461 U.S. 95, 111-12 (1983). Rather, a

plaintiff seeking to satisfy the irreparable harm requirement must demonstrate that “absent a

preliminary injunction [he or she] will suffer an injury that is neither remote nor speculative, but

actual and imminent, and one that cannot be remedied if a court waits until the end of trial to

resolve the harm.” Bisnews AFE (Thailand), 437 F. App’x at 58 (quoting Faiveley, 559 F.3d at

118); Garcia v. Arevalo, No. 93-cv-8147, 1994 WL 383238, at *2, 1994 U.S. Dist. LEXIS 8719,

at *5 (S.D.N.Y. June 27, 1994) (“It is well settled that an allegation of the mere possibility of

irreparable harm is insufficient to justify the drastic remedy of preliminary injunction . . . A party

who seeks the extraordinary remedy of a preliminary injunction must show the alleged

irreparable harm to be imminent, not remote or speculative, and the alleged injury to constitute

one that is incapable of being fully remedied by monetary damages.” (citations omitted)). A

finding of irreparable harm cannot be based solely on past conduct. Haden v. Hellinger, No.

9:14-cv-0318, 2016 WL 589703 at *1, 2016 U.S. Dist. LEXIS 16593, at *3 (N.D.N.Y. Feb. 11,

2016).

         B.     Background

         The record reflects that on June 9, 2020, Stephen Groudine, counsel for Defendants, sent

Plaintiff a letter and a disc containing discovery responses. (Dkt. No. 67, at 3). On June 11,

Plaintiff received the discovery responses. (Dkt. No. 63, at 31).




                                                  3
       Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 4 of 10




         Plaintiff asserts the following facts in support of his motion.4 The day he received

discovery, Plaintiff noticed a woman walking around his yard “for over 15 minutes, just hours

after discovery” was received, as well as what he thought was a “Warren County DSS vehicle”

parked on his property. (Id.). In a June 12, 2020 e-mail, Plaintiff confirmed receipt of “the initial

Discovery CD and statements” from Mr. Groudine. (Dkt. No. 63, at 27). In the same e-mail,

Plaintiff asked Mr. Groudine whether the vehicle in Plaintiff’s driveway, and the woman walking

around Plaintiff’s yard, was a client of Mr. Groudine. (Id.). 5

         Early in the morning of June 23, 2020, Plaintiff’s wife, Emily Whipple, called the police

to report that her neighbor, Clifford Johnson III, was starting an altercation with Plaintiff and that

“several individuals attempted property damage.” (Dkt. No. 63, at 26; Dkt. No. 72, at 17). The

responding officer advised Whipple that if she wished to “file a complaint for harassment against

her neighbors” she could do so. (Dkt. No. 63, at 26). Later that day, Whipple signed complaints

against her neighbors, Sandra Johnson and Elizabeth Graves, and Plaintiff signed a complaint

against his neighbor Clifford Johnson III. (Id.). Two days later, on June 25, 2020, Graves stood

outside Plaintiff’s residence and read aloud family court orders and “CPS reports authored by the



4
 The “affidavit” Plaintiff submitted in support of the facts underlying his motion for a preliminary injunction, (Dkt.
No. 63, at 30-34), is unsworn, and thus fails to support the motion. See Pena-Canela v. Searls, 18-cv-00949, 2018 WL
5519561, at *3, 2018 U.S. Dist. LEXIS 184914, at *6 (W.D.N.Y. Oct. 29, 2018) (preliminary injunction cannot be
granted where plaintiff has “impermissibly relied solely on [] unsworn allegations”). As discussed below, even if it
were properly sworn, it would not provide a basis for relief.
5
 Plaintiff states that the white vehicle parked in his driveway the day that discovery was delivered is a four door SUV
crossover, with the driver’s door reading “Warren County Department of Social Services ACS” and that the same
vehicle was parked at Plaintiff’s neighbors on June 22, 2020, preceding Plaintiff and his wife filing harassment charges
against his neighbors. (Dkt. No. 72, at 29). Plaintiff’s wife, Emily Whipple, states that on several instances, including
June 11, 2020 and June 22, 2020, she “witnessed this White SUV, whether 2 doors or four doors, parked at the neighbor
Ms. Graves’ house or in our yard” and that the “[d]ecal on the drivers [sic] door unequivocally read, ‘Warren County
Department of Social Services, ACS.’” (Dkt. No. 72, at 34). Plaintiff submitted a picture of the vehicle as Exhibit 4.
(Dkt. No. 63, at 28). Defendant Department of Social Services Supervisor Breen filed a sworn affidavit stating that
“Warren County Department of Social Services only has one white vehicle in its fleet. That one white vehicle is a
four-door sedan, not a two-door vehicle as depicted in [P]laintiff’s photograph. The owner and occupier of the white
vehicle pictured in Exhibit ‘4’ is unknown to me. It is not a Warren County Department of Social Services (‘DSS’)
vehicle.” (Dkt. No. 67-3, at 1).



                                                           4
       Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 5 of 10




defendants in this case.” (Dkt. No. 72, at 18). Plaintiff states “on information and belief,” that

Defendants “provided the Confidential information to the neighbors in a despicable act of

retaliation.” (Dkt. No. 63, at 32).6

        On July 5, 2020, Plaintiff called the police to report that a man was pointing what

appeared to be “some kind of long gun” near the direction of Plaintiff’s residence. (Dkt. No. 63,

at 23). Plaintiff confronted the man, who identified himself as an employee of Circle B Ranch

and said that he was given permission to shoot groundhogs nearby. (Id.). Plaintiff explained that

he did not want the man pointing a gun in the direction of his residence. (Id.) Trooper J. Riehl

spoke with both Plaintiff and the man, later identified as Thomas K. Cahill, on the phone. (Id.).

Trooper Riehl advised Thomas Cahill to “find a better wa[y] to rid the property of groundhogs”

and advised Plaintiff that it did not appear a crime was committed. (Id.). Plaintiff stated he

thought this was “the landlords [sic] way of sending a message.” (Id.). Plaintiff stated “on

information and belief, Thomas Cahill is related to Defendant Terra Cahill,” 7 (Id. at 33), and that

Cahill’s presence at Plaintiff’s house was to retaliate “for the lawsuit against his relative” and “to

run Plaintiff” out of his home. (Id. at 11).8

        C.       Plaintiff’s Motion

        Plaintiff seeks an Order: (1) enjoining Defendants from disclosing information subject to

the Protective Order entered in this case;9 (2) enjoining Defendants and “certain third parties”


6
  Mr. Groudine and Defendant Department of Social Services Supervisor Breen have filed sworn affidavits stating
that the disclosure of confidential information did not originate from Mr. Groudine’s office or from Ms. Breen. (Dkt.
67, at 3; Dkt. 67-3, at 2).
7
 Terra Cahill was formerly a defendant in this action, but was dismissed on August 25, 2020. LeClair, 2020 WL
5027278, at *19-20, 2020 U.S. Dist. LEXIS 153977, at *59.
8
 Defendants have submitted sworn affidavits from: Terra Cahill stating that she is “not related to Thomas Cahill and
does not know any individual by that name”; and Mr. Groudine stating that he does not know Thomas Cahill. (Dkt.
No. 67-4; Dkt. No. 67, at 3).
9
  On June 3, 2020, United States Magistrate Judge Daniel J. Stewart issued a Protective Order “to facilitate the
production of confidential information.” (Dkt. No. 60).



                                                         5
       Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 6 of 10




from “destroying or concealing documents currently being withheld and retained by

Defendants”; (3) enjoining Defendants from a “policy of retaliation”; (4) enjoining Defendants

from “using the Defendant Municipality’s Public Officials from issuing cruel and unusual

punishments to retaliate”; and (5) enjoining Defendants from using law enforcement to retaliate.

(Dkt. No. 63, at 2). Plaintiff generally argues that Defendants have encouraged or ordered third

parties, such as Graves and Thomas Cahill, to harass Plaintiff in retaliation for filing a lawsuit

against them. (Dkt. No. 72, at 11, 13).

         Defendants oppose Plaintiff’s motion, contending that Plaintiff seeks relief based on

actions taken by third parties that “he believes, ‘on information and belief,’ were orchestrated by

the defendants,” but has put forth no evidence suggesting that Defendants played any role in the

third parties’ actions. (Dkt. No. 67-2, at 5). Defendants note that Plaintiff did not include in his

motion the alleged video of Graves orally disclosing confidential information; Plaintiff has not

described “precisely what confidential material was disclosed to Ms. Graves”; and Plaintiff has

not established “any link between Ms. Graves and the County/its employees beyond mere

speculation.” (Id. at 6). Defendants further argue that Plaintiff has failed to allege any imminent

future harm. (Id.).10

         D.       Analysis

                  1.       Restraining Violation of the Protective Order

         A court may enforce a protective order by enjoining non-parties “who are in active

concert or participation” with the parties from disseminating information covered by the



10
   Plaintiff has submitted a reply in which he, inter alia, objects to discovery provided by Defendants and raises new
issues, such as the abuse his children allegedly suffered on February 23, 2020. (Dkt. No. 72). The Court does not
address any new issue here. Although Plaintiff has requested injunctive relief regarding document destruction and
concealment, Plaintiff did not make any allegations of document destruction or concealment in his initial motion. To
the extent Plaintiff has concerns regarding discovery, he must follow the appropriate procedures for discovery
disputes. See N.D.N.Y. Local Rule 7.1(d).


                                                          6
      Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 7 of 10




protective order. Eli Lilly & Co. v. Gottstein, 617 F.3d 186, 195 (2d Cir. 2010) (citing Fed. R.

Civ. P. 65(d)(2)); see also Hunt v. Enzo Biochem, Inc., 904 F. Supp. 2d 337, 344 (S.D.N.Y.

2012). A court, however, “has no power to enjoin ‘those who are acting independently of the

enjoined party and whose own rights have not been adjudged.” Hunt, 904 F. Supp. 2d at 344

(quoting Eli Lilly & Co., 617 F.3d at 195) (holding that court had jurisdiction to enjoin a non-

party under a pre-existing protective order where non-party was aware he had retrieved

confidential files subject to a protective order).

        Here, Plaintiff seeks to enjoin Defendants from “disclosing any Protected information

under the Protective Order,” specifically to prevent Defendants from disseminating confidential

information to his neighbors. (Dkt. No. 63, at 2). Plaintiff, however, has not provided evidence

that any Defendant in this matter disseminated confidential information or otherwise breached

the Protective Order.

        Plaintiff argues that Defendants “have utilized private confidantes neighboring the

Plaintiffs . . . to harass Plaintiffs, specifically through reciting entire Confidential Court Orders.”

(Dkt. No. 63, at 14). Plaintiff also argues that a Warren County Department of Social Services

worker “who frequents and attends parties with neighboring tenants, had given confidential

information to non-parties to embarrass the Plaintiff.” Id. But there is no evidence to support this

speculation. Even assuming that Graves read from family court orders and CPS reports that are

within the scope of the Protective Order in this case, there is no evidence that any of the

Defendants were involved in the dissemination of these documents. Nor has Plaintiff provided

evidence that Graves, or any other non-party who had actual notice of the Protective Order,

proceeded to violate it. Therefore, the Court cannot grant injunctive relief against non-parties.




                                                     7
      Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 8 of 10




       Plaintiff’s allegations amount to speculation, which is insufficient to support a claim of

irreparable harm. Caldwell Mfg. Co. North America, LLC v. Amesbury Grp., Inc., No. 11-cv-

6183T, 2011 WL 3555833, at *4, 2011 U.S. Dist. LEXIS 89447, at *13 (W.D.N.Y. Aug. 11,

2011) (declining to issue a preliminary injunction for “speculative” and “conclusory allegations”

“unsupported by any evidence”); Energy Nuclear Vermont Yankee, LLC v. Shumlin, No. 11-cv-

99, 2011 WL 2811317, at *7, 2011 U.S. Dist. LEXIS 78503, at *24-25 (July 18, 2011) (declining

to issue a preliminary injunction where Plaintiffs “presented no evidence, other than conclusory

assertions” and “speculation”); cf. Testing Servs., N.A. v. Pennisi, 443 F. Supp. 3d 303, 331

(E.D.N.Y. 2020) (concluding that the plaintiff’s submission of evidence showing that the

individual defendants were disseminating trade secrets to one of its competitors in violation of

agreement was sufficient to show a likelihood of irreparable harm absent a preliminary

injunction).

       Additionally, Plaintiff’s only assertion regarding future harm is that an injunction is

necessary to “curtail further breaches.” (Dkt. No. 63, at 16). Bare allegations of future injury

without more do not establish a real threat of actual injury. Slacks v. Gray, No. 9:07-cv-0510,

2008 WL 2522075, at *1, 2008 U.S. Dist. LEXIS 48926, at *2 (N.D.N.Y. June 25, 2008) (citing

Garcia, 1994 WL 383238, at *2, 1994 U.S. Dist. LEXIS 8719, at *2 (“Even if Plaintiff

successfully shows that such beatings actually took place . . . this Court may not rest a finding of

likelihood of future harm by granting a preliminary injunction based solely on past, illegal

conduct.”)). Plaintiff’s request to enjoin disclosures of information protected by the Protective

Order is therefore denied.

               2.      Restraining Retaliation

       Plaintiff’s request to enjoin retaliation in violation of the First Amendment must also be

denied because the injury sought to be prevented is unrelated to the injuries alleged in the


                                                 8
      Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 9 of 10




complaint. “To prevail on a motion for preliminary injunctive relief, the moving party must

establish a relationship between the injury claimed in the motion and the conduct giving rise to

the complaint.” Candelaria v. Baker, No. 00-cv-0912, 2006 WL 618576, at *3, 2006 U.S. Dist.

LEXIS 13238, at *9 (W.D.N.Y. Mar. 10, 2006) (citations omitted). “[A] preliminary injunction

may never issue to prevent an injury or harm which not even the moving party contends was

caused by the wrong claimed in the underlying action.” Omega World Travel, Inc. v. Trans

World Airlines, 111 F.3d 14, 16 (4th Cir. 1997); Little v. Jones, 607 F.3d 1245, 1251 (10th Cir.

2010); Devose v. Harrington, 42 F.3d 470, 471 (8th Cir. 1994).

       The surviving claims in Plaintiff’s Second Amended Complaint are Fourteenth

Amendment substantive due process violations under Section 1983 for alleged interference with

the Plaintiff’s rights to custody of his children and a Fourth Amendment claim for illegal entry

into Plaintiff’s apartment. LeClair, 2020 WL 5027278, at *19-20, 2020, U.S. Dist. LEXIS

153977, at *59. Plaintiff seeks injunctive relief in connection with a First Amendment retaliation

claim. (Dkt. No. 63, at 2). As the Court previously dismissed Plaintiff’s First Amendment

retaliation claim, LeClair, 2020 WL 5027278, at *18-19, 2020 U.S. Dist. LEXIS 153977, at *54-

58, and Plaintiff fails to establish a relationship between the injury claimed in the present motion

and the conduct giving rise to his substantive due process and illegal entry claims, Plaintiff’s

request for relief is denied. See Farah v. Richeson, 19-cv-01247, 2019 WL 4201066, at *2, 2019

U.S. Dist. LEXIS 151166, at *4 (D. Conn. Sept. 5, 2019) (denying injunctive relief where the

motion for a preliminary injunction raises retaliation claims “legally and factually distinct” from

claims in the complaint).

       To the extent that Plaintiff also seeks injunctive relief against unnamed “Public Officials

in the Judicial systems of Warren County,” law enforcement “branches of Warren County and




                                                 9
       Case 1:19-cv-00028-BKS-DJS Document 99 Filed 10/23/20 Page 10 of 10




N.Y. State,” his neighbors, and “third party confidantes,” none of whom are defendants in this

action, from retaliating against him, the Court could not grant such relief. Injunctive relief is

available against non-parties only under very limited circumstances, none of which are present

here. See Fed. R. Civ. P. 65(d)(2); Doctor’s Assocs., Inc. v. Reinert & Duree, P.C., 191 F.3d 297,

302-03 (2d Cir. 1999); United States v. Regan, 858 F.2d 115, 120 (2d Cir. 1988); see also In re

Rationis Enters., Inc. of Panama, 261 F.3d 264, 270 (2d Cir. 2001) (“A court may not grant a

final, or even an interlocutory, injunction over a party over whom it does not have personal

jurisdiction.”).

        Even if injunctive relief was available to enjoin retaliation, Plaintiff’s motion would fail

for the same reasons his motion to enjoin violations of the Protective Order fails: he has failed to

provide evidence of Defendants’ connection to the alleged retaliatory conduct, beyond

speculation, and failed to show a likelihood of either future harm or continuing harm.

III.    CONCLUSION

        For these reasons, it is hereby

        ORDERED that Plaintiff’s motion seeking preliminary injunctive relief (Dkt. No. 63) is

DENIED; and it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties.

        IT IS SO ORDERED.

Dated: October 23, 2020
       Syracuse, New York




                                                 10
